Citation Nr: 0805268	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-32 109	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30% for a post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1970.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2004 rating action that granted service connection 
for PTSD and assigned an initial 30% rating therefor from 
July 1998.  Because the appeal involves a request for a 
higher rating assigned following the initial grant of service 
connection, the Board has characterized it in light of the 
distinction noted by the U.S. Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

In December 2007, the veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's PTSD is manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as a 
depressed mood, anxiety, chronic sleep impairment, and mild 
memory loss; he generally functions satisfactorily, with 
normal routine behavior, self-care, and conversation.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 30% for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 
2008 WL 239951 (Jan. 30, 2008), the Court held that, for an 
increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that the VA notify a claimant that, to 
substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability, and the effect that 
worsening has on his employment and daily life.  Further, if 
the Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must provide at least general notice of 
that requirement to the claimant.  Additionally, the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant DCs, which typically provide for a range in severity 
of a particular disability from 0% to as much as 100% 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating thereto. 

In this case, an October 2005 post-rating RO letter informed 
the veteran and his representative of the VA's 
responsibilities to notify and assist him in his claim, and 
to advise the RO as to whether there was medical evidence 
(such as statements from doctors and examinations containing 
clinical findings) showing treatment for his psychiatric 
disability, and lay evidence (such as statements from 
individuals describing his symptoms from their knowledge and 
personal observation) demonstrating a worsening of the 
disability.  That letter also provided notice of what was 
needed to establish entitlement to a higher rating (evidence 
showing that the disability had worsened).  

A March 2006 post-rating RO letter informed the veteran that, 
if an increase in disability was found, a disability rating 
would be determined by applying relevant DCs which provided 
for a range in severity from 0% to 100%, based on the nature 
and symptoms of the condition, their severity and duration, 
and their impact upon employment.  That letter also provided 
examples of the types of medical and lay evidence that the 
veteran may submit (or ask the VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical records, employer statements, and other 
evidence showing an increase in the disability. 
  
Thereafter, the veteran and his representative were afforded 
opportunities to respond.  The Board finds that the veteran 
has thus received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

The 2005 RO letter also notified the veteran that the VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
The 2005 letter further specified what records the VA had 
received; what records the VA was responsible for obtaining, 
to include Federal records; and the type of records that the 
VA would make reasonable efforts to get, and requested the 
veteran to furnish any evidence that he had in his possession 
that pertained to his claim.  The Board thus finds that the 
2005 and 2006 RO letters collectively satisfy the statutory 
and regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court held that proper 
VCAA notice should notify a veteran of: (1) the evidence that 
is needed to substantiate a claim; (2) the evidence, if any, 
to be obtained by the VA; (3) the evidence, if any, to be 
provided by the claimant; and  (4) a request by the VA that 
the claimant provide any evidence in his possession that 
pertains to this claim.  As indicated above, all 4 content of 
notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not furnished to the veteran 
prior to the initial May 2004 rating action on appeal.  
However, the Board finds that, in this appeal, the delay in 
issuing the full 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir.2006).  As indicated 
above, the veteran has been notified of what was needed to 
substantiate his claim, and afforded numerous opportunities 
to present information and/or evidence in support thereof.  
As a result of RO development, comprehensive documentation, 
identified below, has been associated with the claims folder 
and considered in connection with the veteran's appeal.  
After the 2005 and 2006 RO notice letters, the RO gave the 
veteran further opportunities to furnish information and/or 
evidence pertinent to the claim before it readjudicated it on 
the basis of all the evidence of record in December 2006 and 
March 2007 (as reflected in the Supplemental Statements of 
the Case).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the July 2005 
Statement of the Case, and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned; such notice was provided by letter of March 2006.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining available post-service VA medical 
records through 2007.  In September 1998, March 2004, and 
January 2006, the veteran was afforded comprehensive VA 
psychiatric examinations in connection with his claim, and 
numerous medical records document regular follow-up 
psychological and psychiatric evaluations of his PTSD through 
2007; all of these reports are of record and have been 
considered in adjudicating this claim.  A transcript of the 
veteran's December 2007 Board hearing testimony has been 
associated with the claims folder.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record thus also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The veteran's PTSD has been initially rated as 30% disabling 
under the provisions of 38 C.F.R. § 4.130, DC 9411.  Under 
that DC, a 30% rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, recent events).

A 50% rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly-
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70% rating requires occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100% rating requires total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives or one's own occupation or name.

Considering the pertinent evidence in light of the criteria 
of DC 9411, the Board finds that the veteran's PTSD has not 
been more than 30% disabling at any time since the initial 
grant of service connection.  The medical evidence of record 
documents that the service-connected PTSD is manifested by no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to such symptoms 
as a depressed mood, anxiety, chronic sleep impairment, and 
mild memory loss, but the veteran generally functions 
satisfactorily, with normal routine behavior, self-care, and 
conversation. 

On September 1998 VA psychiatric examination, the veteran was 
noted to have been medically retired from the police force 
due to physical problems.  He complained of sleep problems, 
dreams and flashbacks of his wartime experiences, and short-
temperedness.  He currently lived with his second wife and 
young daughter in a happy marriage.  On mental status 
examination, the veteran was casually dressed and 
cooperative.  He was well-oriented, and memory was intact.  
Affect was appropriate.  He expressed some resentment and 
anger.  There was no evidence of hallucinations or delusions.  
He stated that he did not get along with people, and disliked 
other veterans who talked about Vietnam.  The diagnoses 
included PTSD, and a Global Assessment of Functioning (GAF) 
score of 60 was assigned.

On October 1998 VA outpatient psychiatric evaluation, the 
veteran was not suicidal or homicidal.  He was alert and 
oriented in all spheres, and speech was normal.  Affect was 
full, mood neutral, and thought content logical and goal-
directed.  There was no lethality or psychosis, and insight 
and judgment were intact.  The diagnosis was PTSD, and 
medication was prescribed for depression and irritability.  

On January 1999 VA outpatient psychological assessment, the 
veteran was noted to be unemployed/retired from his job as a 
police officer due to medical problems.  He complained of 
distressing memories of his Vietnam experiences, disturbing 
dreams, general social withdrawal, interrupted sleep, poor 
concentration, a history of strong anger (but he was able to 
walk away and avoid conflict), chronic anxiety, 2 or 3 panic 
attacks per month, and a chronic depressed mood with 
decreased motivation and appetite.  On mental status 
examination, he was cleanly dressed and groomed and well-
oriented in 4 spheres.  He spoke freely and fluently, and 
thought progression was logical, relevant, and goal-directed.  
Thought content was without suicidal or homicidal ideation or 
cognitive/perceptual distortion.  The veteran was mildly 
irritable when referencing the U.S. government and the VA 
claims process, but attitude and behavior were cooperative.  
The provisional diagnoses were chronic PTSD, chronic 
adjustment disorder with depressed mood, and panic disorder 
without agoraphobia.   

On February 1999 VA outpatient psychological assessment, test 
results indicated anxiety, depression, sadness, future 
hopelessness, chronic unhappiness, self-blame, disinterest in 
people, and insomnia.  The impressions were PTSD, dysthymic 
disorder, and probable panic attacks/disorder.  When seen 
again in March, the veteran appeared tired and mildly 
depressed, but there was no suicidal ideation or tears.  

On May 2000 VA outpatient psychological evaluation, the 
veteran expressed frustration with his medical problems, and 
related marital problems.  When seen again in November, the 
veteran reported no incidents of anger.  His mood had been 
stable, and affect was neutral.  No suicidal or homicidal 
ideation was endorsed.  The diagnosis was dysthymia.

On April 2001 VA outpatient psychological evaluation, the 
veteran's mood and affect were neutral.  The was no evidence 
of suicidal or homicidal ideation.  He felt that his mood had 
been much better lately, which he attributed to acceptance of 
his medical and marital status.  The diagnoses were dysthymia 
and PTSD.  When seen again in May, affect was initially very 
sleepy, and mood was euthymic.  There was no evidence of 
suicidal or homicidal ideation.  

On June 2001 VA outpatient psychiatric evaluation, the 
veteran was not suicidal.  On mental status examination, he 
was casually groomed, and affect was appropriate.  Speech was 
spontaneous.  Mood showed some depression and irritability.  
He had had some nightmares.  The assessment was PTSD.

On August 2001 VA outpatient psychological evaluation, mood 
was moderately depressed, and affect mildly blunted.  There 
was no evidence of suicidal or homicidal ideation, and 
thinking was logical and goal-directed.  The veteran had 
sleep problems due to pain from liver disease.  On social 
work evaluation the next day, the veteran was appropriately 
groomed and cooperative.

On September 2001 VA outpatient psychological evaluation, 
mood and affect were neutral.  There was no evidence of 
suicidal or homicidal ideation, and thinking was logical, 
goal-directed, and without eccentricity.  The veteran 
reported increased anxiety over the New York City terrorism.  

On October 2001 VA outpatient psychiatric evaluation, the 
September 2001 terrorist attacks were noted to have triggered 
more flashbacks and nightmares.  The veteran was not 
suicidal.  On mental status examination, the veteran was 
casually groomed.  Affect was blunt, and speech spontaneous.  
Mood was less depressed and irritable.  The assessment was 
PTSD.  On psychological evaluation the same day, mood and 
affect were neutral, and there was no evidence of suicidal or 
homicidal ideation.  The veteran reported ongoing marital 
problems, and was considering dissolution.  The diagnoses 
were dysthymia and PTSD.

On December 2001 VA outpatient psychological evaluation, mood 
was euthymic, and affect broad.  There was no evidence of 
suicidal or homicidal ideation.  The veteran reported some 
reconciliation with his wife, after he moved out of the house 
recently for a short period, and she apologized for behaving 
poorly toward him.  

On January 2002 VA outpatient psychiatric evaluation, the 
veteran complained of depression and increased nightmares and 
flashbacks since the September 2001 terrorist attacks.  On 
mental status examination, the veteran was not suicidal.  
Affect was fair, and speech spontaneous.  Mood showed some 
depression.  The assessment was PTSD.  On psychological 
evaluation the same day, mood was mildly depressed and 
irritable.  Affect was neutral.  There was no evidence of 
suicidal or homicidal ideation.  Thinking was logical, goal-
directed, and without anomaly.  The veteran reported ongoing 
problems with his wife, who had failed to make promised 
behavioral changes.  The diagnoses were dysthymia and PTSD.

In mid-January 2002, the veteran was hospitalized for 2 days 
at a VA medical facility with complaints of nightmares, 
flashbacks, depression, and irritability since the September 
2001 terrorist attacks.  On mental status examination, he was 
alert and oriented, with a euthymic mood and some anxiety.  
There was no suicidal or homicidal ideation.  Social work 
evaluation during his hospital course revealed no suicidal 
ideation or recent situational stresses.  The veteran 
reported that he maintained contact with his 4 siblings.  He 
was very close to his 15-year-old daughter and coached her 
softball team.  He reported an active social life coaching 
softball, power lifting, and doing volunteer work.  At the 
time of hospital discharge, a physician noted improved mood, 
reduction in depressive symptoms, control of impulsive 
behavior, and improved sleep, appetite, interest, and self-
care.  The diagnosis was PTSD, and a GAF score of 55 was 
assigned.

On February 2002 VA outpatient psychological evaluation, the 
veteran's mood was mildly anxious.  Affect was neutral, and 
thinking was logical, goal-directed, and without 
eccentricity.  There was no lethality or psychosis.  The 
veteran was noted to have been hospitalized in January after 
reactivation of PTSD symptoms from watching events on 
television.  His marital problems continued, as his wife had 
not changed as expected.

On April 2002 VA outpatient psychiatric evaluation, the 
veteran was casually groomed, with a sad affect.  Speech was 
spontaneous, and mood showed some depression.  He had 
occasional nightmares and flashbacks, and recurrent 
distressing dreams.  The assessments included PTSD.

On August 2002 VA outpatient psychiatric evaluation, the 
veteran was casually groomed, with a blunt affect.  Speech 
was spontaneous, and mood was less depressed and irritable.  
Thought content showed no suicidal ideation.  The assessments 
included PTSD.

On December 2002 VA outpatient psychological evaluation, the 
veteran's affect was mildly blunted, and mood was both 
dysphoric and anxious.  There was no evidence of lethality or 
a thought disorder.  The veteran continued to face ongoing 
domestic disputes and triangulations in the home, including 
marital conflict.

On January and March 2003 VA outpatient psychiatric 
evaluations, the veteran was casually groomed, with a blunt 
affect.  Speech was spontaneous, and mood showed some 
depression.  Thought content showed no suicidal ideation.  
The assessments included PTSD.

On May 2003 VA outpatient psychological evaluation, the 
veteran's affect was neutral, and mood was mildly dysphoric.  
There was no evidence of lethality or a thought disorder.  He 
reported marital distress.  The diagnoses were PTSD and 
dysthymia.

On June 2003 VA outpatient psychological evaluation, the 
veteran's mood and affect were neutral, and there was no 
evidence of lethality or a thought disorder.  He was 
distressed about the gradual decline of his health and how it 
might interfere with his ability to exercise and lift 
weights, which had been a conduit to his means of coping with 
life stressors and current illnesses.  He continued to have 
problems with marital dissatisfaction.  PTSD nightmares had 
ceased.  The diagnoses were PTSD and dysthymia.

On July 2003 VA outpatient psychological evaluation, the 
veteran's affect was fatigued, and mood was mildly depressed.  
There was no evidence of lethality or a thought disorder.  
Thinking was logical and goal-directed, and speech was within 
normal limits.  The veteran was slowly coming to terms with 
the fact that his physical illnesses were interfering with 
weight lifting, one of his passions.  He had been working on 
a part-time basis in security at a campsite, in exchange for 
a free campsite, but he found the many physical tasks and 
demands increasingly more difficult and stressful.  He also 
reported continuing marital distress.  The diagnoses were 
PTSD and dysthymia.

On August 2003 VA outpatient psychiatric evaluation, the 
veteran was noted to be doing well.  On mental status 
evaluation, he was casually groomed, with a blunt affect.  
Speech was spontaneous, and mood was less depressed and 
irritable.  Thought content showed no suicidal ideation.  The 
assessment was PTSD.

On August 2003 VA outpatient psychological evaluation, the 
veteran's mood was mildly depressed and anxious.  Thinking 
was logical and goal-directed, and there was no evidence of 
lethality.  He reported night sweats without nightmares, and 
no daytime flashbacks or other symptoms of PTSD.  The 
diagnoses were PTSD and dysthymia.

On October 2003 VA outpatient psychological evaluation, the 
veteran's mood and affect were neutral, and thinking was 
logical and goal-directed.  There was no evidence of 
lethality.  The diagnosis was PTSD.

On December 2003 VA outpatient psychological evaluation, the 
veteran's mood was mildly depressed and anxious.  He appeared 
fatigued.  There was no evidence of lethality, and thinking 
was logical and goal-directed.  His chronic pain continued to 
influence his sleep.  In spite of these issues, he continued 
to cope well.  The diagnosis was PTSD.

On January 2004 VA outpatient psychological evaluation, the 
veteran's affect was neutral, and mood was mildly irritable.  
There was no evidence of lethality, and thinking was logical 
and goal-directed.  The diagnoses were PTSD and dysthymia.

On February 2004 VA outpatient psychological evaluation, the 
veteran's affect was neutral, and mood was mildly irritable.  
There was no evidence of lethality.  Thinking was logical and 
goal-directed, and focused on deteriorating health from 
physical disabilities which caused a drop-off in vigor, and 
the pain interfered with his engaging in rewarding activity, 
weight lifting.    The diagnosis was PTSD.

On March 2004 VA outpatient psychological evaluation, the 
veteran's affect was blunted at times, and mood was mildly 
depressed.  He was visibly fatigued, with little energy.  He 
was not suicidal or homicidal, and thinking was logical and 
goal-directed.  The diagnosis was PTSD.

On March 2004 VA examination for PTSD, the veteran reported a 
strong and positive relationship with a daughter, as well as 
marital discord.  He was retired from his job as a police 
officer due to physical disability.  He spent much of his 
time doing household chores, or going to a gym, or assisting 
his daughter as needed.  The examiner noted that he was 
adjusted in routine responsibilities of self-care, had some 
family role functioning difficulties, and was moderately to 
severely impaired in social/leisure and physical activities 
and employment secondary to his medical health.  He also 
showed impaired adjustment in interpersonal relationships 
that might well be related to his mental health.  

On mental status examination, the veteran was appropriately 
dressed, with good hygiene and appropriate behavior.  He was 
cooperative and pleasant.  He had to be asked several times 
to make a firm and clear statement, and made several odd, 
repetitive statements.  Several inconsistencies in reporting 
were noted, but they were not severe enough to cause the 
current results to be questioned.  His emotional range was 
good and without inconsistencies.  He was alert and oriented 
in               4 spheres, and speech was normal, with clear 
and logical thought process.  He was vague and avoidant 
regarding specifics of suicidal ideation, and denied 
homicidal ideation, but admitted to strong rage impulses with 
brief thoughts of harming others.  There were no delusions, 
hallucinations, ritualistic behaviors, or obsessions.  He 
reported symptoms related to panic attacks, with periods of 
confusion.  He did not like being around people, and reported 
symptoms related to depression secondary to health problems.  
The examiner noted that the veteran's severe medical health 
problems accounted for much of the changes in his ability to 
accomplish daily activities.  Psychometric testing showed 
that the veteran could perform calculations without error, 
and social judgment, reasoning, and ability to understand 
relationships were intact.  Memory was intact, with some 
indication of very mild difficulty which could very well be 
the result of chronic pain, depression, and/or anxiety.  

The diagnoses were learning disorder, panic disorder without 
agoraphobia, mood disorder due to multiple medical illnesses, 
bereavement, and chronic, mild PTSD, and GAF scores between 
61 and 70 were assigned for the PTSD only.  The doctor opined 
that the panic and mood disorders were secondary to the 
veteran's medical disabilities, and commented that he was 
assigned a mild GAF score for PTSD because of the apparent 
minimal effect the PTSD symptoms had on his daily 
functioning, whereas the panic and mood disorders were 
assigned moderate scores because of the frequency and 
duration of the symptoms.  He further commented that the 
veteran presented with intact intellect and orientation, and 
had sufficient insight, discernment, and mental capacity to 
handle his own financial affairs.                      

On April 2004 VA outpatient psychological evaluation, the 
veteran's affect was neutral, and mood was improved, and only 
mildly anxious and depressed.  There was no evidence of 
lethality, a thought disorder, or PTSD symptoms.  He felt 
better about his medical status, and was in less pain and had 
more energy.  He reported ongoing family problems.  The 
diagnosis was PTSD.

On January 2006 VA psychiatric examination, the veteran 
complained of nightmares twice a month and dreams of his 
military service experiences, after which he awoke tired and 
restless, as well as flashbacks about once a month, and he 
avoided news of the Iraq war which exacerbated the 
flashbacks.  He also complained of insomnia, easy upset, 
depression, irritability, road rage, decreased concentration, 
and memory problems.  He stated that prescribed medications 
helped somewhat with nightmares.  He reported that he got 
along well with his children and currently with his wife, 
although he had some marital problems at times.  He enjoyed 
fishing, but knee and multiple other physical disabilities 
restricted that activity.  He socialized with a few friends, 
but liked to isolate himself.  

On mental status examination, the veteran was alert, 
cooperative, and oriented in    3 spheres.  Mood was anxious, 
and affect restricted.  Thought processes were coherent but 
tangential, and speech was measured, but relevant, logical, 
and coherent.  He endorsed hearing voices and seeing shadows 
at times, but not currently.  Hygiene was appropriate, and 
memory intact.  He reported problems with concentration.  
There was no evidence of any ritualistic or obsessive 
behavior.  He denied panic attacks, but complained of 
depression, hopelessness, helplessness, and low energy.  He 
denied recent impulse control problems, but endorsed low 
frustration tolerance, easy upset, road rage, and 
irritability most of the time.  The assessment was chronic 
PTSD with depression, and the examiner noted that the 
veteran's wife managed the family finances.  

On April 2006 VA outpatient psychological evaluation, the 
veteran reported family health, marital, and sleep problems.  
There was no evidence of lethality.  A GAF score of 55 was 
assigned on the basis of clinical disorders including PTSD, 
marital-partner problems, and general medical conditions.  
When seen again in May, the veteran reported increased pain 
from physical disability which had an impact on his sleep.  
His physical limitations limited his ability to do household 
chores such as house painting; he had painted his entire 
house last year.  There was no evidence of lethality.  A GAF 
score of 55 was continued in May and June.  On June 
psychiatric evaluation, the veteran was casually groomed.  On 
mental status examination, affect was blunt, and speech 
spontaneous.  Mood was less depressed and irritable.  Thought 
content showed no suicidal ideation.  After August 
psychological evaluation, a GAF score of 55 was continued 
based on several clinical disorders including PTSD.  On 
September psychiatric evaluation, the veteran was casually 
groomed.  On mental status examination, affect was blunt, and 
speech spontaneous.  Mood was less depressed and irritable.  
Thought content showed no suicidal ideation.  The assessment 
was PTSD.  On October and November psychological evaluations, 
the veteran reported sleep problems, exhaustion, and 
depression from dealing with his wife's mental illness.  GAF 
scores of 50 and 49 were assigned based on clinical disorders 
including PTSD, marital-partner problems, and general medical 
conditions.  On December psychiatric evaluation, the veteran 
was casually groomed.  On mental status examination, affect 
was blunt, and speech spontaneous.  Mood was less depressed 
and irritable.  Thought content showed no suicidal ideation.  
The assessment was PTSD.  A GAF score of 50 was continued 
following December psychological evaluation based on the 
abovementioned combined clinical disorders.  

On January 2007 VA outpatient psychological evaluation, the 
veteran acknowledged limitations on his power lifting and 
weight training due to his physical problems.  A GAF score of 
50 was continued based on combined clinical disorders 
including PTSD, marital-partner problems, and general medical 
conditions.  In February, the veteran reported resuming 
intense physical exercise, which allowed him to absent 
himself from his house and mentally ill wife.  A GAF score of 
55 was assigned based on the abovementioned combined clinical 
disorders.  
  
At the December 2007 Board hearing, the veteran testified 
about the nature and severity of his PTSD and how it impaired 
him functionally.  He stated that he had retired from his job 
as a police officer due to non-service-connected physical 
disability, not due to PTSD, and that non-service-connected 
physical disabilities impaired his ability to participate in 
physical exercise.

Considering the evidence in light of the criteria noted 
above, the Board finds that the veteran's PTSD symptoms from 
1998 to 2007 have been indicative of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as a depressed mood, anxiety, 
chronic sleep impairment, and mild memory loss, but he 
generally functions satisfactorily, with normal routine 
behavior, self-care, and conversation, thus meeting the 
criteria for no more than an initial 30% rating.  However, 
the Board also notes that there has been no suspiciousness; 
that the 2004 VA examiner attributed panic attacks to the 
veteran's non-service-connected physical disabilities, not 
PTSD; and that the veteran denied panic attacks on subsequent 
2006 VA psychiatric examination.      

Moreover, the Board finds that the symptoms associated with 
the veteran's PTSD simply do not meet the criteria for at 
least the next higher 50% rating, that is, occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly-
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; and difficulty in 
establishing and maintaining effective work and social 
relationships.  In this regard, the Board notes that the 
veteran is retired from his regular job as a police officer 
due to non-service-connected physical disabilities, and that 
it is such physical disabilities, not PTSD, that have limited 
his ability to work on a part-time basis in campsite 
security, perform household chores, and engage in physical 
exercise and fishing.  Moreover, he has a few friends with 
whom he socializes, he maintains good family relations with 
his children, and he has flexibly coped with marital discord 
stemming from his wife's mental illness.

The Board also notes that the veteran had been assigned GAF 
scores ranging from 49 to 70, as reflected in VA clinical 
records and examination reports.  According to the 4th 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), GAF 
scores between 41 and 50 are indicative of serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
inability to keep a job).  GAF scores between 51 and 60 are 
indicative of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., having few friends, having conflicts with peers or co-
workers).  GAF scores between 61 and 70 are indicative of 
some mild symptoms (e.g., a depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but indicate that the subject generally 
functions well, and has some meaningful interpersonal 
relationships.  
  
There is no question that a GAF score and its interpretations 
are important considerations in rating a psychiatric 
disability.  However, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the percentage disability rating issue; 
rather, a GAF score must be considered in light of the actual 
symptoms of the veteran's service-connected disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R.    § 4.126(a).  In this case, the medical evidence of 
record fails to show that the veteran's service-connected 
PTSD symptoms include suicidal ideation, severe obsessional 
rituals, frequent shoplifting, having no friends, the 
inability to keep a job, circumstantial speech, occasional 
panic attacks, or theft within the household.  Rather, they 
indicate that the veteran generally functions well, and has 
some meaningful interpersonal relationships.  Moreover, the 
GAF scores between 49 and 55 in 2006 and 2007 were assigned 
on the basis of the veteran's combined clinical disorders 
including PTSD, significant marital-partner problems, and 
increasingly-debilitating general medical conditions, and 
were not solely attributable to the PTSD.  In this regard, 
the Board notes that the 2004 VA examiner diagnosed only mild 
PTSD and assigned that sole service-connected disability GAF 
scores between 61 and 70, commenting that a mild GAF score 
was assigned for PTSD because of the apparent minimal effect 
the PTSD symptoms had on the veteran's daily functioning.

Additionally, the Board finds that there is no showing that, 
at any point since the effective date of the grant of service 
connection, the veteran's PTSD has reflected so exceptional 
or unusual a disability picture as to warrant the assignment 
of any higher rating on an extraschedular basis pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  As noted above, 
the evidence indicates that the veteran retired many years 
ago from his job as a police officer due to non-service-
connected physical disabilities, and it is those 
disabilities, not PTSD, that have impaired his ability to 
perform part-time work and household chores.  Although 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks has been indicated, the veteran 
generally functions satisfactorily, with normal routine 
behavior, self-care, and conversation, and there has been no 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly-learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; and difficulty in establishing and maintaining 
effective work and social relationships.  The Board notes 
that the veteran remains socially involved with some family 
members and friends.  
  
The veteran's symptoms and clinical findings as documented in 
extensive medical reports from 1998 to 2007 do not 
objectively show that the veteran's PTSD markedly interferes 
with employment (i.e., beyond that contemplated in the 
assigned rating throughout this period), or requires frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  In this 
regard, the Board notes only one 2-day period of psychiatric 
hospitalization for PTSD exacerbation in January 2002 as a 
consequence of the September 2001 terrorist attacks, and 
finds that a schedular rating is adequate in this case.  
Hence, the Board concludes that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, and that 
the claim for an initial rating in excess of 30% for PTSD 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b);  
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

An initial rating in excess of 30% for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


